Exhibit 10.1

EXCHANGE AGREEMENT

___________________ (the “Undersigned”), for itself and on behalf of the
beneficial owners listed on Exhibit A hereto (“Accounts”) for whom the
Undersigned holds contractual and investment authority (each Account, as well as
the Undersigned if it is exchanging Existing Debentures (as defined below)
hereunder, a “Holder”), enters into this Exchange Agreement (the “Agreement”)
with School Specialty, Inc., a Wisconsin corporation (the “Company”) on July
 ___, 2011 whereby the Holders will exchange (the “Exchange”) the Company’s
3.75% Convertible Subordinated Debentures due 2026 issued pursuant to the
Indenture, dated as of November 22, 2006, between the Company and The Bank of
New York Trust Company, N.A. (the “Existing Debentures”) for the Company’s 3.75%
Convertible Subordinated Debentures due 2026 (the “New Debentures”) that will be
issued pursuant to the Indenture, dated as of March 1, 2011 (the “Indenture”),
between the Company and The Bank of New York Mellon Trust Company, N.A., as
Trustee (the “Trustee”) attached hereto as Exhibit B.

On and subject to the terms hereof, the parties hereto agree as follows:

Article I:  Exchange of the Existing Debentures for New Debentures

At the Closing (as defined herein), the Undersigned hereby agrees to cause the
Holders to exchange and deliver to the Company the following Existing
Debentures, and in exchange therefor the Company hereby agrees to issue to the
Holders the principal amount of New Debentures described below:




Principal Amount of Existing Debentures to be Exchanged:
$                                                                            
(the “Exchanged Debentures”).

Original Principal Amount (before any accretion) of New Debentures to be Issued
in the Exchange:

$                                                                            
(the “Holders’ New Debentures”).

The closing of the Exchange (the “Closing”) shall occur on a date (the “Closing
Date”) no later than three business days after the date of this Agreement,
provided that the Closing (and the Closing Date) shall not occur unless and
until an aggregate of at least $50,000,000 principal amount of Existing
Debentures (including the Exchanged Debentures in this Exchange) are
simultaneously exchanged for New Debentures on financial terms substantially the
same as those set forth herein.  At the Closing, (a) each Holder shall deliver
or cause to be delivered to the Company all right, title and interest in and to
its Exchanged Debentures free and clear of any mortgage, lien, pledge, charge,
security interest, encumbrance, title retention agreement, option, equity or
other adverse claim thereto (collectively, “Liens”), together with any documents
of conveyance or transfer that the Company may deem necessary or desirable to
transfer to and confirm in the Company all right, title and interest in and to
the Exchanged Debentures free and clear of any Liens, and (b) the Company shall
deliver to each Holder the principal amount of Holders’ New Debentures specified
on Exhibit A hereto (or, if there are no Accounts, the Company shall deliver to
the Undersigned, as the sole Holder, the Holders’ New Debentures  specified
above); provided, however, that the parties acknowledge that the delivery of the
Holders’ New Debentures to the Holder may be delayed due to procedures and
mechanics within the system of the Depository Trust Company and that such delay
will not be a default under this Agreement so long as (i) the Company is using
its best efforts to effect the issuance of one or more global debentures
representing the New Debentures, (ii) such delay is no longer than three
business days, and (iii) interest shall accrue on such New Debentures from the
latest Interest Payment Date under the Indenture.  Simultaneously with or after
the Closing, the Company may issue New Debentures to one or more other holders
of outstanding Existing Debentures or to other investors, subject to the terms
of the Indenture .








Article II:  Covenants, Representations and Warranties of the Holders

Each Holder (and, where specified below, the Undersigned) hereby covenants
(solely as to itself), as follows, and makes the following representations and
warranties (solely as to itself), each of which is and shall be true and correct
on the date hereof and at the Closing, to the Company, Lazard Frères & Co. LLC
and Lazard Capital Markets LLC, and all such covenants, representations and
warranties shall survive the Closing.

Section 2.1

Power and Authorization.  The Holder is duly organized, validly existing and in
good standing, and has the power, authority and capacity to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
Exchange contemplated hereby.  If the Undersigned is executing this Agreement on
behalf of Accounts, (a) the Undersigned has all requisite discretionary and
contractual authority to enter into this Agreement on behalf of, and bind, each
Account, and (b) Exhibit A hereto is a true, correct and complete list of
(i) the name of each Account, (ii) the principal amount of such Account’s
Exchanged Debentures, and (iii) the principal amount of Holders’ New Debentures
to be issued to such Account in respect of its Exchanged Debentures.

Section 2.2

Valid and Enforceable Agreement; No Violations.  This Agreement has been duly
executed and delivered by the Undersigned and the Holder and constitutes a
legal, valid and binding obligation of the Undersigned and the Holder,
enforceable against the Undersigned and the Holder in accordance with its terms,
except that such enforcement may be subject to (a) bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other similar laws affecting
or relating to enforcement of creditors’ rights generally, and (b) general
principles of equity, whether such enforceability is considered in a proceeding
at law or in equity (the “Enforceability Exceptions”).  This Agreement and
consummation of the Exchange will not violate, conflict with or result in a
breach of or default under (i) the Undersigned’s or the Holder’s organizational
documents, (ii) any agreement or instrument to which the Undersigned or the
Holder is a party or by which the Undersigned or the Holder or any of their
respective assets are bound, or (iii) any laws, regulations or governmental or
judicial decrees, injunctions or orders applicable to the Undersigned or the
Holder.

Section 2.3

Title to the Exchanged Debentures.  The Holder is the sole legal and beneficial
owner of the Exchanged Debentures set forth opposite its name on Exhibit A
hereto (or, if there are no Accounts, the Undersigned is the sole legal and
beneficial owner of all of the Exchanged Debentures).  The Holder has good,
valid and marketable title to its Exchanged Debentures, free and clear of any
Liens (other than pledges or security interests that the Holder may have created
in favor of a prime broker under and in accordance with its prime brokerage
agreement with such broker).  The Holder has not, in whole or in part, except as
described in the preceding sentence, (a) assigned, transferred, hypothecated,
pledged, exchanged or otherwise disposed of any of its Exchanged Debentures or
its rights in its Exchanged Debentures, or (b) given any person or entity any
transfer order, power of attorney or other authority of any nature whatsoever
with respect to its Exchanged Debentures.  Upon the Holder’s delivery of its
Exchanged Debentures to the Company pursuant to the Exchange, such Exchanged
Debentures shall be free and clear of all Liens created by the Holder.  Upon the
Closing, the Holder shall not be entitled to any interest on the Exchanged
Debentures irrespective of whether such interest accrued before or after the
Closing.

Section 2.4

Accredited Investor.  The Holder is either a “qualified institutional buyer”
within the meaning of Rule 144A promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), or an “accredited investor” within the meaning
of Rule 501 of Regulation D (“Regulation D”) promulgated under the Securities
Act.

Section 2.5

No Affiliate Status.  The Holder is not, and has not been during the consecutive
three month period preceding the date hereof, a director, officer or “affiliate”
within the meaning of Rule 144 promulgated under the Securities Act (an
“Affiliate”) of the Company.  To its knowledge, the Holder did not acquire any
of the Exchanged Debentures, directly or indirectly, from an Affiliate of the
Company.  





2






Section 2.6

No Illegal Transactions.  Each of the Undersigned and the Holder has not,
directly or indirectly, and no person acting on behalf of or pursuant to any
understanding with it has, engaged in any transactions in the securities of the
Company (including, without limitation, any Short Sales (as defined below)
involving any of the Company’s securities) since the time that the Undersigned
was first contacted by either the Company, Lazard Frères & Co. LLC or Lazard
Capital Markets LLC or any other person regarding the Exchange, this Agreement
or an investment in the New Debentures or the Company.  Each of the Undersigned
and the Holder covenants that neither it nor any person acting on its behalf or
pursuant to any understanding with it will engage, directly or indirectly, in
any transactions in the securities of the Company (including Short Sales) prior
to the time the transactions contemplated by this Agreement are publicly
disclosed.  “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 of Regulation SHO promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and all types of direct and
indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, derivatives and similar arrangements (including on a total return
basis), and sales and other transactions through non-U.S. broker-dealers or
foreign regulated brokers.  Solely for purposes of this Section 2.6, subject to
the Undersigned’s and the Holder’s compliance with their respective obligations
under the U.S. federal securities laws and the Undersigned’s and the Holder’s
respective internal policies, (a) “Undersigned” and “Holder” shall not be deemed
to include any employees, subsidiaries or affiliates of the Undersigned or the
Holder that are effectively walled off by appropriate “Chinese Wall” information
barriers approved by the Undersigned’s or the Holder's respective legal or
compliance department (and thus have not been privy to any information
concerning the Exchange) , and (b) the foregoing representations of this
Section 2.6 shall not apply to any transaction by or on behalf of an Account
that was effected without the advice or participation of, or such Account’s
receipt of information regarding the Exchange provided by, the Undersigned.

Section 2.7

Adequate Information; No Reliance.  The Holder acknowledges and agrees that
(a) the Holder has been furnished with all materials it considers relevant to
making an investment decision to enter into the Exchange and has had the
opportunity to review (i) the Company’s filings and submissions with the
Securities and Exchange Commission (the “SEC”), including, without limitation,
all information filed or furnished pursuant to the Exchange Act and (ii) a draft
form of Current Report on Form 8-K (the “Anticipated Disclosure”) disclosing all
material terms of the Exchange and certain other matters concerning the Company,
the substance of which will be publicly issued or filed with the SEC in
accordance with Section 3.6 below, (b) the Holder has had a full opportunity to
ask questions of the Company concerning the Company, its business, operations,
financial performance, financial condition and prospects, and the terms and
conditions of the Exchange, (c) the Holder has had the opportunity to consult
with its accounting, tax, financial and legal advisors to be able to evaluate
the risks involved in the Exchange and to make an informed investment decision
with respect to such Exchange and (d) the Holder is not relying, and has not
relied, upon any statement, advice (whether accounting, tax, financial, legal or
other), representation or warranty made by the Company or any of its affiliates
or representatives including, without limitation, Lazard Frères & Co. LLC and
Lazard Capital Markets LLC, except for (A) the publicly available filings and
submissions made by the Company with the SEC under the Exchange Act, (B) the
Anticipated Disclosure, and (C) the representations and warranties made by the
Company in this Agreement.

Section 2.8

No Public Market.  The Holder understands that no public market exists for the
New Debentures, and that there is no assurance that a public market will ever
develop for the New Debentures.

Article III:  Covenants, Representations and Warranties of the Company

The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holders, Lazard Frères & Co. LLC and Lazard
Capital Markets LLC, and all such covenants, representations and warranties
shall survive the Closing.

Section 3.1

Power and Authorization.  The Company is duly incorporated, validly existing and
in good standing under the laws of its state of incorporation, and has the
power, authority and capacity to execute





3




and deliver this Agreement and the Indenture, to perform its obligations
hereunder and thereunder, and to consummate the Exchange contemplated hereby.  

Section 3.2

Valid and Enforceable Agreements; No Violations.  This Agreement has been duly
executed and delivered by the Company and constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except that such enforcement may be subject to the Enforceability
Exceptions.  At the Closing, the Indenture will govern the terms of the New
Debentures, and the Indenture will constitute a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except that such enforcement may be subject to the Enforceability
Exceptions.  This Agreement, the Indenture and consummation of the Exchange will
not violate, conflict with or result in a breach of or default under (i) the
charter, bylaws or other organizational documents of the Company, (ii) any
agreement or instrument to which the Company is a party or by which the Company
or any of its assets are bound, or (iii) any laws, regulations or governmental
or judicial decrees, injunctions or orders applicable to the Company.

Section 3.3

Validity of the Holders’ New Debentures.  The Holders’ New Debentures have been
duly authorized by the Company and, when executed and authenticated in
accordance with the provisions of the Indenture and delivered to the Holder
pursuant to the Exchange against delivery of the Exchanged Debentures in
accordance with the terms of this Agreement, the Holders’ New Debentures will be
valid and binding obligations of the Company, enforceable in accordance with
their terms, except that such enforcement may be subject to the Enforceability
Exceptions, and the Holders’ New Debentures will not be subject to any
preemptive, participation, rights of first refusal or other similar rights.
 Assuming the accuracy of each Holder’s representations and warranties
hereunder, the Holders’ New Debentures (a) will be issued in the Exchange exempt
from the registration requirements of the Securities Act pursuant to
Section 4(2) of the Securities Act, (b) will, at the Closing, be free of any
restrictions on resale by such Holder pursuant to Rule 144 promulgated under the
Securities Act, and (c) will be issued in compliance with all applicable state
and federal laws concerning the issuance of the Holders’ New Debentures.  

Section 3.4

Validity of Underlying Common Stock.  The Holders’ New Debentures will at the
Closing be convertible into shares of Common Stock, par value $0.001 per share,
of the Company (the “Conversion Shares”) in accordance with the terms of the
Indenture.  The Conversion Shares have been duly authorized and reserved by the
Company for issuance upon conversion of the Holders’ New Debentures and, when
issued upon conversion of the Holders’ New Debentures in accordance with the
terms of the Holders’ New Debentures and the Indenture, will be validly issued,
fully paid and non-assessable, and the issuance of the Conversion Shares will
not be subject to any preemptive, participation, rights of first refusal or
other similar rights.  

Section 3.5

Listing Approval.  At the Closing, the Conversion Shares shall be listed on the
NASDAQ Stock Market.

Section 3.6

Disclosure.  On or before the first business day following the date of this
Agreement, the Company shall issue a publicly available press release or file
with the SEC a Current Report on Form 8-K disclosing all material terms of the
Exchange and certain other matters concerning the Company (to the extent not
previously publicly disclosed).  

Article IV:  Miscellaneous

Section 4.1

Entire Agreement.  This Agreement and the documents and agreements herein
referenced embody the entire agreement and understanding of the parties hereto
with respect to the subject matter hereof and supersede all prior and
contemporaneous oral or written agreements, representations, warranties,
contracts, correspondence, conversations, memoranda and understandings between
or among the parties or any of their agents, representatives or affiliates
relative to such subject matter, including, without limitation, any term sheets,
emails or draft documents.  





4







Section 4.2

Construction.  References in the singular shall include the plural, and vice
versa, unless the context otherwise requires.  References in the masculine shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires.  Headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meanings of the provisions hereof.
 Neither party, nor its respective counsel, shall be deemed the drafter of this
Agreement for purposes of construing the provisions of this Agreement, and all
language in all parts of this Agreement shall be construed in accordance with
its fair meaning, and not strictly for or against either party.

Section 4.3

Governing Law.  This Agreement shall in all respects be construed in accordance
with and governed by the substantive laws of the State of New York, without
reference to its choice of law rules.

Section 4.4

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.  Any counterpart or other signature hereon
delivered by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement and deemed for all purposes
as constituting good and valid execution and delivery of this Agreement by such
party.

[Signature Page Follows]








5










IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.




“UNDERSIGNED”:  

                                                                               
(in its capacities described in the first paragraph hereof)







By:                                                                           

Name:                                                                      

Title:                                                                         

“COMPANY”:  

SCHOOL SPECIALTY, INC.








By:                                                                           

Name:                                                                      

Title:                                                                         













Signature Page to Exchange Agreement for School Specialty, Inc.

3.75% Convertible Subordinated Debentures due 2026




















EXHIBIT A
Exchanging Beneficial Owners




Name of
Beneficial Owner

Principal Amount of Exchanged Debentures

Principal Amount of Holders’ New Debentures

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 














EXHIBIT B
Indenture












